Allowable Subject Matter
Claims 1-14 and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-14, 16, and 17, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the control circuit of a switching converter, particularly including, “a compensation module, configured to generate a command signal is proportional with the DC output voltage, and to generate a ramp signal according to the command signal, wherein the command signal is proportional with the DC output voltage, so that the slope of the ramp signal is related to the amplitude of the DC output voltage”, in combination with all of the remaining limitations as recited in claim 1.
With respect to claims 18-23, the prior art of record fails to disclose or suggest, either individually or in reasonable combinations, the control method of a switching converter, particularly including, “wherein the step of generating a ramp signal comprises: generating a command signal in accordance with the DC output voltage; generating the ramp signal according to the command signal, wherein the command signal is proportional with the DC output voltage, so that the slope of the ramp signal is related to the amplitude of the DC output voltage”, in combination with all of the remaining limitations as recited in claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838